DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on July 27, 2021.
Claims 1-20 are pending.
Drawings
The drawings were received on July 27, 2021.  These drawings are acceptable, the objection to Fig. 49 as set forth in the Office Action dated April 15, 2021 is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, 18-20, 22, 23 and 27 of copending Application No. 16/971,113. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims has two motors, a common gear reduction, a differential gear set, a speed change mechanism, a reduction gear set and an output gear set.
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 
In the remarks on pages 7-10 of the amendment filed on July 27, 2021, Applicant has argued that the Examiner has not showed a prima facie case of obviousness and that the provisional rejection should have been done according to principles of a 103 rejection and must focus on the differences not the similarities of the claims.  Applicant has pointed to the ‘113 application as having claim 1 with a difference of a housing cavity and the placement of the features of the axle assembly and argued that these features are not claimed in the current claims and the Examiner must explain why those features are obvious over the current claims.  See pages 8 and 10 of the applicant’s remarks.
The Examiner notes that according to MPEP 804(II)(B)(1) the provisional nonstatutory double patenting rejection is an anticipation analysis in the original rejection and this final.  As an example, the ‘113 claim has all of the same elements in 
The examiner notes that the ‘113 application is the species or sub-genus as it has the additional language of the drive unit housing, central cavity and lower cavity, etc., as pointed out by the applicant in the response.  Further, as stated by the applicant the subject claims of this application lacks those additional elements in the claims, which the Examiner agrees.  However, since this is an anticipation rejection, an obviousness analysis is improper in this instance.  The examiner has shown above how the ‘113 application claims anticipate the subject application claims since the ‘113 application claims are the species or sub-genus and the subject application claims are genus claims that are broader.  See MPEP 804(II)(B)(1).
Accordingly the provisional nonstatutory double patenting rejection as set forth in the Office Action dated April 15, 2021 and the current action is maintained.
Allowable Subject Matter
Claims 6-9 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659